Shea, J.,
concurring. As I am confused by the rationale of the majority opinion for the continuing viability of General Statutes § 31-49 after enactment of the Workers’ Compensation Act, I feel obliged to advance my own explanation for its present coexistence. I agree with the majority, nevertheless, that “§ 31-49 provides no basis for the action asserted by the plaintiff.”
At the time our first workers’ compensation act was enacted in 1913 and for many years thereafter its coverage did not extend to employers of fewer than five persons. Public Acts 1913, c.138, pt. A, § 2. The number of employees required to make the statute applicable has been reduced until, since 1967, it applies to any*545one “using the services of one or more employees for pay.” Public Acts 1967, No. 842, § 1; General Statutes § 31-275. The Workers’ Compensation Act still excludes from coverage: “(A) An outworker; (B) one whose employment is of a casual nature, and who is employed otherwise than for purposes of the employer’s trade or business; (C) a member of the employer’s family dwelling in his house ... (D) any person engaged in any type of service in or about a private dwelling provided he is not regularly employed by the owner or occupier over twenty-six hours per week; or (E) an employee of a corporation who is a corporate officer and who elects to be excluded from coverage . . . .” General Statutes § 31-275 (5).
Section 31-49 is applicable wherever the master-servant relationship exists, regardless of whether more than one employee is hired or whether one of the exceptions to the coverage of the Workers’ Compensation Act set forth in § 31-275 (5) is applicable. In this limited area of civil liability, § 31-49 still may be regarded as playing a significant role in modifying some of the obsolete doctrines of the common law with respect to work-related injuries. See Balla v. Lonergan, 143 Conn. 197, 199, 120 A.2d 705 (1956).
In addition to its civil liability implications, § 31-49 is expressly included among those employment regulation statutes that the labor commissioner has a statutory duty to enforce “by giving proper orders or notices to the persons or corporations owning, operating or managing the factories or buildings inspected by him and shall make complaint to the state’s attorneys of any violation of said provisions.” General Statutes § 31-50. The retention of § 31-49 after passage of the Workers’ Compensation Act, therefore, in no way modifies the provisions of General Statutes § 31-284 (a) exempting employers from civil actions for damages on account of personal injuries sustained by employees who are covered by the act.